      Case 1:19-cr-02058-SMJ     ECF No. 140   filed 07/16/20   PageID.473 Page 1 of 2




1

2
                                                                            FILED IN THE
3                                                                       U.S. DISTRICT COURT
                                                                  EASTERN DISTRICT OF WASHINGTON



4                                                                   Jul 16, 2020
                                                                       SEAN F. MCAVOY, CLERK

5                          UNITED STATES DISTRICT COURT

6                        EASTERN DISTRICT OF WASHINGTON

7    UNITED STATES OF AMERICA,                      No. 1:19-CR-02058-SMJ-4

8                        Plaintiff,                 ORDER GRANTING
                                                    DEFENDANT’S MOTION TO
9    vs.                                            EXPEDITE AND UNOPPOSED
                                                    MOTION TO MODIFY
10   JUANITA RAMIREZ,                               CONDITIONS OF RELEASE

11                       Defendant.                 ECF Nos. 138, 139

12         Before the Court are Defendant’s Unopposed Motion to Modify Conditions

13   of Release (ECF No. 138) and related Motion to Expedite (ECF No. 139). Neither

14   the United States, nor the United States Probation/Pretrial Services Office oppose

15   the Motion. Specifically, Defendant requests that the Court remove Special

16   Condition No. 6, which imposes GPS home confinement (ECF No. 41 at 5). For

17   the reasons set forth in the Motion;

18         IT IS HEREBY ORDERED:

19         1.     Defendant’s Motion to Expedite (ECF No. 139) is GRANTED.

20



     ORDER - 1
      Case 1:19-cr-02058-SMJ    ECF No. 140     filed 07/16/20   PageID.474 Page 2 of 2




1         2.     Defendant’s Unopposed Motion to Modify Conditions of Release

2    (ECF No. 138) is GRANTED.

3         3.     Special Condition No. 6 (ECF No. 41), which mandated Defendant

4    participate in a program of GPS home confinement, shall be STRICKEN.

5         4.     All other conditions of release shall remain in effect.

6         DATED July 16, 2020.

7                                s/Mary K. Dimke
                                 MARY K. DIMKE
8                       UNITED STATES MAGISTRATE JUDGE

9

10

11

12

13

14

15

16

17

18

19

20



     ORDER - 2
